—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a hearing, petitioner, a prison inmate, was found guilty of using a controlled substance in violation of prison disciplinary rules. The misbehavior report, the positive results of two urinalysis tests and the testimony presented at the hearing provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Gonzalez v Goord, 246 AD2d 942). We reject petitioner’s challenge that the correction officer who performed the urinalysis tests was not qualified to do so. Although the correction officer had not yet received an actual certificate, the record establishes that he was “appropriately trained in the use of the [urinalysis] testing apparatus” (7 NYCRR 1020.4 [e] [1] [iii]), having been trained by the “master trainer” for the Department of Correctional Services, and was *874listed as a certified urinalysis tester for the correctional facility (see, Matter of Grant v Coombe, 240 AD2d 784). Furthermore, we find no error in the Hearing Officer’s denial of petitioner’s request to call various witnesses inasmuch as the record supports the Hearing Officer’s conclusion that their testimony would be redundant or irrelevant to the controlled substance charge (see, Matter of Fletcher v Murphy, 249 AD2d 638). Petitioner’s remaining contentions, including his challenge to the chain of custody and claim of an alleged off-the-record interview with a witness whom petitioner had requested, have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.